OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4 and 11, in the reply filed on 13 August 2021 is acknowledged. Claims 5-10, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-4 and 11 are under consideration and have been examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 15 March 2019, 11 August 2020, and 21 July 2021 have been considered by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 requires a period at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 3, 4, and 11, the respective limitations which recite the contact angle ranges for wetting with water (claims 1, 3, 11) and n-hexadecane (claim 4) are indefinite, as the standard and/or conditions which are utilized to obtain (measure) the contact angle (e.g., humidity, temperature) are not recited in the claim, of which have a direct effect on the contact angle (see paragraphs 0124-0126 of the specification as filed 15 March 2019). Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. For examination on the merits, the aforesaid contact angles (recited in the claims) are given the broadest reasonable interpretation without improperly importing limitations from the specification into the claims, that is, where contact angle values recited in the prior art, measured under any conditions and/or utilizing any standard, read on the claimed ranges. The Examiner suggests amending the claims according to the aforecited paragraphs of the specification in order to overcome the issue. 
Claims 2-4 are rejected for depending upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walther et al. (US 6,599,594; “Walther”).
Regarding claims 1 and 2, Walther discloses a glass container for storing and preserving pharmaceutical solutions, said glass container having a coating on the interior surface of the wall(s) of the glass container (including main body and neck). The coating has a contact angle for wetting with water of greater than or equal to 80° [Abstract; Figure; col 1, 59-67; col 2, 1-10, 46-55; col 3, 1-13; col 4, 12-15]. 

Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miles et al. (US 2018/0214875; “Miles”). Lee, Sangwha et al. “The Wettability of Fluoropolymer Surfaces: Influence of Surface Dipoles.” Langmuir, vol. 24, no. 9, 2008, pp. 4817–4826., doi:10.1021/la700902h. (hereinafter “Lee”; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claims 1, 2, 4, and 11, Miles discloses a glass container for storing pharmaceutical solutions, said container being closed (with the pharmaceutical solution contained therein) by a removable closure such as a stopper or cap. The container includes a coating on both the internal and external surfaces thereof; said coating on the internal surfaces is a fluoropolymer that is, inter alia, polytetrafluoroethylene (“PTFE”); and said coating on the external surfaces is a fluoropolymer that is, inter alia, PTFE [Abstract; Figures 1 and 2; 0002, 0003, 0007, 0009-0011, 0013, 0014, 0016, 0024, 0027, 0030, 0033, 0039, 0041, 0042]. As evidenced by Lee, PTFE exhibits a water contact angle of 122° and a n-hexadecane contact angle of 45° [pp. 4818 – Contact Angles; pp. 4820 – Figures a and d; pp. 4821 – Table 2]. The PTFE coating provided on either of the internal or external surfaces of the glass container of Miles anticipates claims 1, 2, and 4. The PTFE coating provided on the external surface anticipates claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2013/0171456; “Fadeev”) in view of Miles. Lee is relied upon as an evidentiary reference for the basis of the rejection. Yasuda et al. (US 6,310,116; “Yasuda”) is relied upon as an evidentiary reference for the rejection of claim 3. 
Regarding claims 1, 2, 4, and 11, Fadeev discloses a glass container for packaging pharmaceutical compositions, said pharmaceutical composition disposed therein. The glass container includes a glass body, and a low-friction coating applied on the exterior surface of the glass body [Abstract; 0003, 0005, 0011, 0012, 0068, 0069, 0071, 0073, 0115]. The low-friction coating is formed from a polymer that is, inter alia, a inter alia, aluminosilicate glass (Type 1B), borosilicate glass (Type 1), and soda-lime glass (Type III) [0109-0114]. 
Fadeev is silent regarding the fluoropolymer which forms the coating being (specifically) PTFE.
Miles discloses the glass container set forth above in the rejection of claims 1, 2, 4, and 11 under 35 U.S.C. 102(a)(2) (see paragraph 16 herein). Miles also discloses that the glass composition which forms said container may be, inter alia, aluminosilicate glass, borosilicate glass, and soda-lime glass [0027] (identical to those disclosed by Fadeev). As such, Miles reasonably teaches that PTFE was recognized in the art as a suitable fluoropolymer for coating external (and internal) surfaces of glass containers which store pharmaceutical compositions, said glass containers formed from aluminosilicate, borosilicate, or soda-lime glass (see MPEP 2144.06(II) and 2144.07). 
Fadeev and Miles are both directed toward glass containers which store pharmaceutical compositions and which are coated on the exterior surface thereof with fluoropolymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized PTFE, taught by Miles, as the fluoropolymer which forms the low-friction coating on the glass container of Fadeev, as PTFE would have been recognized in the art as a suitable fluoropolymer for coating glass containers (both external and internal surfaces) formed from aluminosilicate, borosilicate, or soda-lime glass which store pharmaceutical compositions (as taught by Miles); and/or would prima facie obvious. 
The glass container of modified Fadeev would have comprised all of the features set forth above, where the fluoropolymer which forms the low-friction coating would have been PTFE, of which exhibits a water contact angle of 122° and a n-hexadecane contact angle of 45° as evidenced by Lee, thereby reading on the limitations of claims 1, 2, 4, and 11. 
Regarding claim 3, it is noted that claim 3 limits the hollow body such that the exterior surface includes the surface region (that which has a water contact angle of at least 80°) and the interior surface has a water contact angle of less than 80°.
Applicant’s specification indicates, with respect to the aforesaid embodiment as defined by the limitations of claim 3, that (i) the interior surface may have a water contact angle less than 80° [0014], (ii) the glass (which defines the interior surface) may be an aluminosilicate glass, fused silica, and/or borosilicate glass [0023, 0109-0111], and (iii) certain surface-treatments may be utilized to reduce the water contact angle to levels less than 30° [0062, 0063]. 
As such, the specification suggests that the aforesaid glass materials, in the absence of the surface-treatments, exhibit a water contact angle within the claimed range (less than 80°). 
Furthermore, as evidenced by Yasuda, soda glass, borosilicate glass, fused quartz, alumina, and zirconia, all exhibit water contact angles which are less than 60° [col 7, 30-33]. It is also noted that Fadeev does not teach or suggest coating the interior surface of the glass container, and in particular, discloses that the glass container wall defines the interior surface of the container [0071].
Therefore, given that the glass container of modified Fadeev, set forth above, is substantially identical to that which is claimed and disclosed in terms of the glass composition which forms the container and defines the interior surface, and given that Yasuda provides evidence that the aforesaid glass compositions have contact angles less than 60°, in the absence of factually supported objective evidence to the contrary, there is a strong, reasonable expectation that the interior surface of the glass container of modified Fadeev would have inherently exhibited a water contact angle of less than 80° (see MPEP 2112(IV), (V); 2112.01(I), (II)), thereby reading on the limitation of claim 3.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2017/0096365; “Henn”).
Regarding claims 1 and 2, Henn discloses an oven viewing window, formed from glass, having a coating thereon formed from aluminum nitride, said coating exhibiting a water contact angle of greater than 75° (see MPEP 2144.05(I)), including greater than 85° [0008-0011, 0019, 0022, 0044, 0048]. Given that the viewing window is associated with an oven, it logically flows that said oven viewing window is a part of said oven (whether it be a door or other sidewall thereof). The oven reads on the claimed 

Pertinent Prior Art
To facilitate compact prosecution, it is noted that the following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2016/0206508 to Perrot – discloses a glass container for storing pharmaceutical compositions, said glass container having an external protective coating formed from a polyurethane functionalized by a fluoropolymer-based compound [Abstract; 0002-0004, 0007, 0021, 0027, 0030, 0041-0049]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782